UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6821



UNITED STATES OF AMERICA; JOHN ASHCROFT,

                                           Plaintiffs - Appellees,

          versus


DOUGLAS ALAN JARVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-91-70-N, CA-91-235-2)


Submitted:   June 20, 2001                 Decided:   June 28, 2001


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Alan Jarvis, Appellant Pro Se.       Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas Alan Jarvis appeals the district court’s order denying

his “Motion to Reconsider Transfer Order,” construed as a motion

for reconsideration of the district court’s order construing his 28

U.S.C. § 2241 (1994) petition as a 28 U.S.C.A. § 2255 (West Supp.

2000) motion, and dismissing it without prejudice as successive.

We have reviewed the record and the district court’s order and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See United States v. Jarvis, Nos. CR-91-70-N;

CA-91-235-2 (E.D. Va. Apr. 27, 2001).    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




                                  2